SUMMARY ORDER
Plaintiff Denise M. Merritt, ‘pro se, brought claims against both defendants under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., alleging wrongful termination, disparate treatment, and retaliation. The United States District Court for the Eastern District of New York (Mauskopf, J.) granted summary judgment in favor of defendants. Merritt v. New York City Transit Auth., No. 06 Civ. 5548, 2008 WL 4508258 (E.D.N.Y. Sept. 30, 2008). We presume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
Having conducted a de novo review of the record, we find each of plaintiffs arguments to be without merit and affirm for substantially similar reasons as those stated by the district court. Accordingly, the order of the district court is hereby AFFIRMED.